Title: To George Washington from Daniel Brodhead, 19 August 1781
From: Brodhead, Daniel
To: Washington, George


                        
                            Dear General.
                            Fort Pitt Augt 19th-20 1781.
                        
                        Immediately after my arrival here I informed the Officers that from your Excellencies Letters to me I
                            conceived myself to be in command as usual, untill Mr Fowler, agreeable to your Order had specified the charges made
                            against me—the Judge Advocate Genls’ instructions were filled up with the name of the Deputy, and he proceeded to take the
                            Depositions; when agreeably to the words of your Letter I would give up the command to Col. Gibson, to prevent every
                            Objection to the validity of the Depositions as being taken under any influence of mine, as Commandant. And my orders were
                            received & obeyed accordingly.
                        Mr Fowler sent me charges more general than those contained in the petition (as will appear by the inclosed
                            Copy) And instead of appearing as the Prosecutor he affects to appear an innocent Man, sheltered behind a multitude,
                            against whom it is clear, I could have no redress for all the trouble & Expence I might be put to, by his
                            malicious prosecution.
                        Captn John Finley the Deputy Judge Advocate (appointed by Col. Gibson) waited on Mr Fowler and requested him
                            to specify his Charges & prosecute them agreeable to your intention. But Mr Fowler declared himself to be the Dy
                            Judge Advocate & that he would not give up that point untill he was ordered to do it by your Excellency.
                        From this refusal of Mr Fowler’s I still considered myself in Command untill the Depositions could be taken
                            with propriety. But yesterday Col. Gibson privately assembled the Officers (a great majority of whom are of his own Regt
                            And were ordered to Virginia before I left this place, as surplus Officers) who gave it as their opinion that from your
                            Excellencies Letters to me my Command must cease untill I was acquitted of the charges exhibited against me. They at the
                            same time declared that they entertained a high respect for me & knew no officer under whose immediate Command
                            they would rather serve. That they were convinced the charged exhibited against me were groundless and that they were
                            ready to support me against the unjust Clamors of the Complainants, Lt Col. Bayard and a number of other Officers insisted
                            that it was clearly Your intention that I should remain in Command untill the Depositions were to be taken and that as
                            your Excellency had thought proper to deprive me of the Command They conceived the Officers here were out of their Duty to
                            take upon themselves to determine any thing respecting it.
                        Thus by the clamor of a set of disaffected persons & others, I find myself in the most disagreeable
                            situation I ever experienced. And were it not for the redress I expect from your Excellencies well known Justice my
                            situation would be insupportable. I therefore beg to know your Excellencies immediate pleasure and that you will be
                            pleased to instruct me how to treat those seditious proceedings. With the most perfect respect I have the Honor to be your
                            Excellencies most Obedt Servt
                        
                            Daniel Brodhead
                        
                        
                            Postscript 20th Augt
                            I have this moment received a Letter from Mr Fowler to Col. Gibson. Copy whereof I likewise take the
                                liberty to inclose.
                        

                     Enclosure
                                                
                            
                                Sir
                                 19th August 1781
                            
                            In Compliance with his Excellencey the Commander in chiefs Letters to me of the 5th of May & 12th
                                of June I have furnish’d Colonel Brodhead with, a Coppy of the Accusation prefered against him, and have also notified
                                him that I was ready to proceed in the business and bring forward my Evidence, I have received no answer.
                            His Excellency the Commander in Chiefs words to me are, The Judge Advocate General
                                    sends a Deputation to the Person usualy officiating as Judge Advocate at the Post authorizing
                                    him to take these Depositions—Every officer here knows, that I officiated at this Post as Judge Advocate and
                                untill I Receive the deputation sent me by the Judge Advocate General, or receive his further Instructions or his
                                Excellencys, nothing can be done, If Capt. John Finley chuses to act under a Temporary appointment as hitherto, or if
                                Colonel Brodhead wishes to call in a Magistrete to tender the Oath to the Respective deponents to either mode I can
                                have no objection, because it will be acting in obedience to his Excellencys Letter, and the Judge Advocate Generals
                                Instructions, to which I am determind to pay the most scrupules adherence, But I never will submit to Capt. Finleys
                                acting under a Deputation sent to sir your Most Humle Servt
                            A. Fowler
                            If Colonel Brodhead doth not attend taking the deposition I shall as Prosecutor Employ a Magistrete to
                                tender the oath to my Evidence, arange the business, and Proceed with the whole to Head Quarters, This I am determined
                                On and therefore, Respecting the business, shall give my self no further trouble. yours,
                            
                                A. Fowler
                            
                        
                        
                     Enclosure
                                                
                            
                                Head Quarters Fort Pitt august 19th 1781
                            
                            Agreeable to your request, we now inform you that From the Letters of his Excellency the Commander in
                                Chief to you, which have been shewn us by Captn John Finley, That it is our opinion, we cannot with propriety be
                                commanded by you, untill you have cleared yourself of the charges which have been exhibited against you, and which are
                                now depending.
                            At the same time we wish to assure you that we entertain the greatest respect for you and was it not for
                                the present situation of affairs, there is not one of us, but would wish to serve under you. We are sir your most
                                obedt Hble Servants
                            
                                John Gibson Colo.
                                Commanding Fort Pitt
                                Fredk Vernon Majr 8th P. Regt
                                Uriah Springer Captn
                                Benjn Bigge Captn
                                Saml Brady Captn 3d P: Regt
                                Willm Martin Captn Lt
                                Lewis Thomas Lieut.
                                John Harrison Lieut.
                                Archd Read Lt2nd Pena Regt
                                
                                Jno. Ward Lieut.
                                Jacob Springer Lieut.
                                Jacob Colman EnsnJos. Winlock Ens.
                            
                            
                                
                                N.B. The above answer appears in the Hand writing of Colo. Gibson.
                            
                        
                        
                    